CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual Report of Galaxy Gaming, Inc. (the “Company”) on Form 10-K for the year ended December 31, 2010 filed with the Securities and Exchange Commission (the “Report”), We,Robert Saucier and Andrew Zimmerman, Chief Executive Officer and Chief Financial Officer, respectively, of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the consolidated financial condition of the Company as of the dates presented and the consolidated result of operations of the Company for the periods presented. By: /s/ Robert Saucier Name: Robert Saucier Title: Principal Executive Officer and Director Date: March 31, 2011 By: /s/ Andrew Zimmerman Name: Andrew Zimmerman Title: Principal Financial Officer Date: March 31, 2011 This certification has been furnished solely pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.
